—Order, Supreme Court, New York County (Harold Tompkins, J.), entered January 13, 1999, which, inter alia, granted respondents’ cross motion to dismiss the petition pursuant to CPLR article 78 challenging termination of petitioners’ employment as New York City correction officers, unanimously affirmed, without costs.
Since petitioners necessarily admitted in connection with their guilty pleas that, “with intent to evade any tax imposed under * * * [an] income or earnings tax statute, or any requirement thereof or any lawful requirement of the tax commission thereunder,” they either “fail[ed] to make, render, sign, certify or file any return, or to supply any information within the time required by or under the provisions of such article or any such statute,” or “with like intent, [did] supply any false or fraudulent information” (Tax Law § 1801 [a]), their public offices were vacated automatically on conviction, the misdemeanors of which they were convicted having involved “willful deceit or a calculated disregard for honest dealings” (Matter of Duffy v Ward, 81 NY2d 127, 135). Because petitioners were terminated upon their convictions by operation of Public Officers Law § 30, a self-executing statute (see, Matter of Foley v Bratton, 92 NY2d 781, 787-789), no pretermination hearing was required (cf., *226Matter of Farrell v Safir, 259 AD2d 328). Concur — Nardelli, J. P., Williams, Ellerin, Wallach and Saxe, JJ.